
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 644
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Mrs.
			 Capps, Mr. LaTourette,
			 Mrs. McCarthy of New York,
			 Mr. Reyes,
			 Mr. Gonzalez,
			 Ms. Hahn, Mr. Rothman of New Jersey,
			 Ms. Norton,
			 Mr. Moran,
			 Ms. Lee of California,
			 Mr. Schrader,
			 Mr. Dingell,
			 Ms. Bordallo,
			 Mr. Lewis of Georgia,
			 Ms. Richardson,
			 Mr. Cohen,
			 Ms. Speier,
			 Ms. Wasserman Schultz,
			 Mr. Levin,
			 Mr. Faleomavaega,
			 Mr. Larsen of Washington,
			 Mr. Jackson of Illinois,
			 Mr. Hanna,
			 Mr. Rush, Ms. Slaughter, Ms.
			 Moore, Mr. Carnahan,
			 Ms. Hirono,
			 Mr. Rahall,
			 Mr. Olver,
			 Ms. McCollum,
			 Mrs. Ellmers,
			 Mr. Braley of Iowa,
			 Mr. Israel,
			 Mr. Clarke of Michigan,
			 Mr. Blumenauer,
			 Ms. Brown of Florida,
			 Ms. Schwartz,
			 Mr. Higgins,
			 Ms. Linda T. Sánchez of California,
			 Mr. Langevin,
			 Mr. Barletta,
			 Ms. Chu, Mr. Boswell, Mr.
			 Filner, Mr. McGovern,
			 Mr. Cicilline,
			 Ms. DeLauro,
			 Mrs. Maloney,
			 Ms. Fudge,
			 Mr. Carson of Indiana,
			 Mr. Loebsack,
			 Mr. Sablan,
			 Mr. Holt, Mr. Ruppersberger, Mr. Coble, Ms.
			 Wilson of Florida, Mr. Pastor of
			 Arizona, Mr. Sherman,
			 Ms. Clarke of New York, and
			 Mr. Bilbray) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing National Nurses Week on May 6
		  through May 12, 2012.
	
	
		Whereas since 1999, National Nurses Week is celebrated
			 annually from May 6, also known as National Recognition Day for Nurses, through
			 May 12, the birthday of Florence Nightingale, the founder of modern
			 nursing;
		Whereas National Nurses Week is a time of year to reflect
			 on the important contributions that nurses make to provide safe, high-quality
			 health care;
		Whereas nurses are known to be patient advocates, acting
			 fearlessly to protect the lives of those under their care;
		Whereas nurses represent the largest single component of
			 the health care profession, with an estimated population of 3,100,000
			 registered nurses in the United States;
		Whereas nurses are experienced researchers, and their work
			 encompasses a wide scope of scientific inquiry including clinical research,
			 health systems and outcomes research, and nursing education research;
		Whereas nurses provide culturally and ethnically competent
			 care and are increasingly being educated to be sensitive to regional and
			 community customs of persons needing care;
		Whereas nurses are best positioned to provide leadership
			 to eliminate health care disparities that exist in the Nation;
		Whereas nurses help inform and educate the public to
			 improve the practice of all nurses and, more importantly, the health and safety
			 of the patients they care for;
		Whereas the nationwide nursing shortage has caused
			 dedicated nurses to work longer hours and care for more acutely ill
			 patients;
		Whereas nurses are strong allies to Congress as they help
			 inform, educate, and work closely with legislators to improve the education,
			 retention, recruitment, and practice of all nurses and, more importantly, the
			 health and safety of the patients they care for; and
		Whereas increased Federal and State support is needed to
			 enhance existing programs and create new programs to educate nursing students
			 at all levels, to increase the number of faculty members to educate nursing
			 students, to create clinical sites and have the appropriately prepared nurses
			 to teach and train at those sites, to create educational opportunities to
			 retain nurses in the profession, and to educate and train more nurse research
			 scientists who can discover new nursing care models to improve the health
			 status of the Nation's diverse population: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the significant contributions of
			 nurses to the health care system of the United States;
			(2)supports the goals
			 and ideals of National Nurses Week, as founded by the American Nurses
			 Association; and
			(3)encourages the
			 people of the United States to observe National Nurses Week with appropriate
			 recognition, ceremonies, activities, and programs to demonstrate the importance
			 of nurses to the everyday lives of patients.
			
